DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                This Final Rejection withdraws the finality of the previous Final Rejection mailed on 5/6/2022 (based upon the claims dated 3/22/2022) . It is noted that the previous Final Rejection did not reflect the claim amendments filed 5/3/2022. It appears that the supplemental amendment crossed in the mail and was not available to the examiner at the time of filing the last action. Thus, the action below reflects the supplemental amendment, but also refers to the arguments dated 3/22/2022.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant introduced the prior art held to Kodera et al (US 8,740,667) that was recited in the IDS dated January 25, 2022. The prior art of Kodera et al teaches the use of a Laval nozzle 15 as illustrated in Fig. 3. The Laval nozzle is an art recognized example of a convergent divergent nozzle as further discussed in col. 3 lines 15-55 of Kodera et al.
It is noted that applicant amended claim 1 to recite that the gas supplied by the dispenser is specifically a coolant gas as the coolant gas or the fluid that is dispensed is interpreted as a matter of an intended use as the structure is capable of dispensing a variety of fluids to include a coolant gas. It is further noted that the source of coolant gas especially the structure (controller or methods used to cool the gas as recited in page 2 lines 27-page 3 line 5 of the present invention) and cooling system 102 (see page 11 lines 22-25 of the present invention) to ensure the gas at the preferred temperature is not positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodera et al (US 8,740,667)  
Regarding claim 1:	The prior art of Kodera et al teaches a chemical mechanical polishing system, comprising: a platen (polishing table 12) to support a polishing pad 13 having a polishing surface; a conduit having an inlet to be coupled to a gas source (air tank 33, see Fig. 3 below and the discussion of water and air supply in col. 3 lines 24-55 ; and a dispenser (Laval nozzle 15) coupled to the conduit and having a convergent-divergent nozzle suspended over the platen to direct gas from the gas source onto the polishing surface of the polishing pad.  See also Fig. 2 of Kodera et al below.

Kodera et al does teach the gas is a coolant gas see col. 3 lines 39-55 see the discussion of supercooled. Furthermore, the term “coolant gas” is interpreted as a matter of an intended use as the structure  (dispenser/Laval nozzle of Kodera et al) is capable of dispensing a variety of fluids to include a coolant gas. 

    PNG
    media_image1.png
    535
    681
    media_image1.png
    Greyscale
Fig. 2 of Kodera et al



    PNG
    media_image2.png
    284
    651
    media_image2.png
    Greyscale

Fig. 3 of Kodera et al
Regarding claim 2:	The system of claim 1, comprising the gas source and the gas, and wherein the gas is air, nitrogen, carbon dioxide, argon, evaporated ethanol and/or evaporated isopropyl alcohol.  Air tank  33 is recited in col. 3 lines 24-35 of Kodera et al.

Regarding claim 3:The system of claim 1, comprising a controller (jet stream control unit 21, see Fig. 2 of Kodera et al above) configured to be coupled to the gas source and to cause the gas source to deliver the gas through the convergent-divergent nozzle onto the polishing surface during a selected step of a polishing operation.  The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55 and illustrated in Fig. 3.

Regarding claim 4:	The system of claim 3, comprising a controller configured to be coupled to the gas source and to cause the gas source to deliver the gas into the convergent-divergent nozzle at a rate up to 1000 liters per minute. See the prior art of Kodera et al where the flow rate of gas is 200NL/min (200 normal air liters per min) see col. 3 lines 30-33.
Regarding claim 5:	 The system of claim 1, further an injector having an inlet to be coupled to a liquid source and an outlet to deliver liquid from the liquid source into the convergent-divergent nozzles.   The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55.

Regarding claim 6:	The system of claim 5, comprising the liquid source and the liquid, and wherein the liquid is water, ethanol, and/or isopropyl alcohol.  Water is recited in Kodera et al col. 3 line 39.

Regarding claim 7:	 The system of claim 5, comprising a controller (jet stream control unit 21) configured to be coupled to the liquid source (water supply)and to cause the liquid source to cause the liquid source to deliver liquid into the convergent-divergent nozzle (Laval nozzle 15) during a selected step of a polishing operation. The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55 and illustrated in Fig. 3, see therein water supply is recited.

Regarding claim 8:	 The system of claim 5, comprising the controller configured to be coupled to the liquid source and to cause the liquid source to deliver the liquid at a rate of 0 to 300 milliliters per minute into the convergent-divergent nozzle. See col. 3 lines 31-35 in Kodera et al. where the flow rate of water is recited as 100ml/min. 

Regarding claim 9:	 The system of claim 5, comprising the controller configured to be coupled to the gas source and to cause a flow rate of gas through the convergent-divergent nozzle to be such that the gas is cooled sufficiently to cause the liquid to freeze. The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55. See the discussion of super-cooled droplets in col. 3 lines 39-54 of Kodera et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Kodera et al (US 8,740,667) in view of  Huang (US 2020/0001425).
The teachings of the prior art of Kodera et al were discussed.

The prior art of Kodera et al fails to teach the specific temperature range of the cooling gas as recited in claims 10-12 of the present invention.

Recall the prior art of Huang teaches a CMP apparatus where air is provided between -50 -24 deg. C see [0031] – [0041]. The motivation to provide the air in the temperature range suggested by Huang is that the temperature control enhances the polishing rate control. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to further modify the apparatus of Kodera et al with the suggested temperature of air supply in order to better control the cooling temperature of the CMP apparatus in order to better control the polishing rate as suggested by Huang.
Regarding claim 10. The system of claim I, comprising the controller configured to be coupled to the gas source and to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled from an initial temperature above 20° C to below 200 C.  

Regarding claim 11. The system of claim 10, wherein the controller is configured to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled to below 0 degree C.  

Regarding claim 12. The system of claim 11, wherein the controller is configured to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled to -70 to -50° C. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716